UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SUHALI GARCIA,
Plaintiff,
-against- 20 cv 5677 (NSR)
ANDREW M. SAUL, ORDER GRANTING IFP APPLICATION
Commissioner of Social Security,
Defendant.

 

 

NELSON S. ROMAN, United States District Judge:
Leave to proceed in this Court without prepayment of fees is authorized. See 28 U.S.C.

§ 1915.

SO ORDERED. —
Dated: July 29, 2020 ww fr —
White Plains, New York ee
NELSON S. ROMAN, U.S.D.J.

 

 
    
    
   

   

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

\| DOC "1 halze22
DATE FILED: ww2o

  

  
